Citation Nr: 1500854	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for conjunctivitis.  

2.  Entitlement to service connection for a bilateral shoulder disorder.  

3.  Entitlement to service connection for a left foot/ankle disorder.  

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a left foot/ankle disorder.  

5.  Entitlement to service connection for skin disorder, to include as due to herbicides exposure.  

6.  Entitlement to service connection for hypertension, to include as due to herbicides exposure and as secondary to an acquired psychiatric disorder.  

7.  Whether new and material evidence has been received to reopen a claim to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was later transferred to the VA RO in Detroit, Michigan.        

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing is included in the record.    
The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the May 2012 statement of the case (SOC), and has been considered pursuant to the September 2010 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

With regard to the claim to service connection for an acquired psychiatric disorder, the Board notes that the Veteran claimed service connection for PTSD, but has been diagnosed by a VA psychologist with an anxiety disorder.   Prospectively, the Board will simply address the Veteran's contentions regarding psychiatric problems as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Following the same logic, the Board has broadened the Veteran's service connection claims for skin cancer and a left ankle disorder.  During the appeal period the Veteran has indicated that a left foot problem caused an ankle problem.  Further, evidence of record indicates that the Veteran may have skin problems - to include scars related to skin cancer removal - other than the skin cancer he claimed.  The claims are now framed as claims to service connection for a skin disorder and to a left lower leg disorder.    

The issue of service connection for a shoulder disorder will be dismissed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On September 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for service connection for a bilateral shoulder disorder.  

2.  By rating decision in November 1971, service connection was denied for an acquired psychiatric disorder.  The Veteran did not appeal. 

3.  Evidence received since November 1971 relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding the issue of service connection for a bilateral shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The November 1971 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2014). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on September 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran during his hearing in which he stated that he wanted to withdraw from appellate consideration the appeal regarding service connection for a bilateral shoulder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.  

II.  New and Material

The Veteran contends that he incurred an acquired psychiatric disorder (specifically PTSD) while serving in the Republic of Vietnam.  His original claim to service connection for a psychiatric disorder (a nervous disorder) was denied in November 1971.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran did not appeal the November 1971 rating decision which originally denied his claim.  The decision is a prior final denial of the claim.  In that decision, the RO considered the Veteran's service treatment records (STRs) which indicate that the Veteran was diagnosed prior to service with enuresis.  In an April 1965 pre-induction report of medical examination, a "4" was assigned under the "S" category in the Veteran's "PULHES" profile.  The "S" represents "psychiatric condition" and a "4" indicates a medical condition or physical defect that is below the level of medical fitness required for retention in the military service.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Of course, the Veteran was later inducted into service in January 1968 and served until September 1969, at which time he indicated in his separation report of medical history that he experienced night sweats, pressure in his chest, and nightmares.  The STRs do not contain evidence of treatment for a psychiatric disorder during service.  Lastly, in November 1971, the record also contained documentation indicating that the Veteran sought VA treatment for nightmares in March 1970.  
   
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In November 1971 the Veteran was advised of the decision and of his appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Indeed, no information or evidence was added to the record in the year following the decision.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  No further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until September 2010, when VA received his claim to service connection for PTSD (which is an application to reopen service connection for an acquired psychiatric disorder).  See Clemons, supra.  Therefore, the November 1971 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the November 1971 rating decision, additional evidence has been submitted into the record to include VA treatment records containing a September 2008 note by a licensed practical nurse indicating a positive PTSD screen, a May 2011 VA psychology examination report noting a diagnosis of an anxiety disorder (and noting that the Veteran did not have PTSD), and the Veteran's assertions in writing and during testimony that combat experiences in Vietnam led to his post-service psychiatric problems.    

The evidence received since the prior final denial in November 1971 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the May 2011 diagnosis of anxiety disorder corroborates that the Veteran has a current disorder, evidence of which was lacking in the record in November 1971 (the May 2011 VA examiner did not offer an opinion regarding the etiology of the anxiety disorder).  Further, the Veteran's statements that his psychiatric problems were caused by combat-related incidents in Vietnam are material because they offer additional evidence regarding the way in which the Veteran contends he developed his problems.  The assertions address the previously unestablished element of a nexus between psychiatric problems and the Veteran's experiences during service.    

The Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the credibility of the Veteran's assertions, the new evidence tends to prove a previously unestablished fact (i.e., medical nexus) necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder.  At a minimum, when considering the Veteran's new assertion that his psychiatric disorder is due to service in Vietnam, the duty to assist the Veteran with further inquiry into his claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


ORDER

The appeal of service connection for a bilateral shoulder disorder is dismissed. 

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  


REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the Veteran's increased rating claim for conjunctivitis, and his claims to service connection for an acquired psychiatric disorder, a left lower leg disorder, a bilateral hip disorder, hypertension, and a skin disorder.  

With regard to the increased rating claim, the Veteran most recently underwent compensation examination of his eyes over four years ago in October 2010.  During his hearing before the undersigned, he indicated his condition had worsened since then.  His representative corroborated the severity of the Veteran's observable symptoms, moreover.  As the October 2010 VA report indicates minimal symptoms associated with conjunctivitis, a new examination should be provided.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

With regard to the service connection claims, the Veteran should be provided with VA compensation examinations into his assertions that his current problems relate either to service, to include herbicides exposure, or to another disorder that may ultimately be service-connected.  38 C.F.R. § 3.303, 3.310.  The evidence of record documents that the Veteran had left foot (pes planus) and psychiatric disorders prior to service, and documents foot, hip, skin, and psychiatric problems since service.  Further, the record documents service in Vietnam and presumed exposure to herbicides while there, which forms the foundation of his claims to service connection for skin problems and hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Lastly, as a decision on the hip and hypertension claims is incumbent in part on whether the foot and psychiatric disorders are found to be service-connected, a decision on the hip and hypertension claims must be suspended.  Each claim is inextricably intertwined with another disorder being remanded.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

The Board notes that the Veteran submitted a private medical opinion in November 2014 from Dr. R.P. of St. Clair Orthopedics and Sports Medicine, P.C., attempting to provide a nexus between the ankle disability and service, and the hip disabilities and the ankle disability.  As this opinion does not address the pre-existing nature of the foot and ankle disability, it is not sufficient to decide the claim.  See VBMS, Medical Treatment Record, dated November 18, 2014.

Moreover, additional document development is warranted in this case.  During the Board hearing, the Veteran discussed relevant evidence that is not part of the record.  First, he noted private medical treatment he underwent for his bilateral hip disorder.  The Veteran should be given an additional opportunity to authorize VA to obtain records reflecting that treatment.  During the hearing, the Veteran specifically noted treatment from Dr. R.P.  Second, the Veteran indicated that he received from the U.S. government a certificate which evidences his involvement with combat while serving in Vietnam.  He should be given the opportunity to present that certificate to VA for review by a compensation examiner, and by the Board.  Third, the Veteran indicated that he received pertinent VA treatment after moving from Tennessee to Michigan during the appeal period.  The record contains medical evidence dated until 2011 from the VA Medical Center (VAMC) the Veteran attended in Tennessee.  Any outstanding VA treatment records from a VAMC in Michigan should also be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in May 2011, and are from the Mountain Home VAMC in Tennessee (the Veteran's previous home state).  No VA treatment records are of file from the VAMC the Veteran says he attends in his current home state of Michigan.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.     

2.  Request that the Veteran submit or authorize the release of any private medical records that may be relevant to his claims and are currently outstanding, to include records from Dr. R.P. of St. Clair Orthopedics and Sports Medicine, P.C. (See VBMS, Medical Treatment Record, November 18, 2014).  If after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159. 

3.  Request the Veteran to submit to VA the "certificate of proof" he described during the September 2014 Board hearing which he claims documents his involvement with combat in Vietnam.  See BVA hearing transcript, Virtual VA, dated November 5, 2014, page 15.

4.  After the above development is completed, schedule the Veteran for a VA eye examination for his claim for increased rating for conjunctivitis.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiner is asked to provide a report addressing the current severity of the Veteran's conjunctivitis disorder.  

In conducting the examination and report, the examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience that relate to the service-connected disorder. 

5.  With regard to the service connection claims, schedule the Veteran for VA examinations with appropriate physicians to determine the nature and etiology of the Veteran's disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The respective examiner should then address the following evidence and inquiries:

Psychiatric Disorder.  An April 1965 pre-induction report of medical examination notes that the Veteran was treated prior to service for a long-standing nervous disorder manifested by enuresis.  The disorder formed the basis of his initial disqualification from service in 1965.  Further, a May 2011 VA compensation examiner (a psychologist) diagnosed the Veteran with an anxiety disorder.  The examiner also expressly found that the Veteran did not have PTSD.   

(a)  Is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pre-service nervous disorder was not aggravated (i.e., permanently increased in severity) during service?  

Please review the evidence of record documenting that the Veteran noted in his September 1969 separation report of medical history that he experienced night sweats, pressure in his chest, and nightmares, and documenting that he sought VA treatment for nightmares in March 1970.  Please also review the Veteran's lay assertions that his experiences in Vietnam caused psychiatric difficulties, and the records documenting that the Veteran served with an infantry division and received the Bronze Star Medal.      

(b)  If the answer to (a) is affirmative, is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the pre-service nervous disorder during service was NOT beyond the natural progress of the pre-service disability?  

In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder?  

Left Foot and Ankle.  A May 1967 induction report of medical examination notes a diagnosis of symptomatic, second-degree pes planus.  The Veteran asserts that the pes planus during service led to additional disability in the left lower leg, to specifically include the ankle area.   He has submitted a November 2014 medical opinion from Dr. R.P. of St. Clair Orthopedics and Sports Medicine, P.C., attempting to provide a nexus between the ankle disability and service, and the hip disabilities and the ankle disability.  See VBMS, Medical Treatment Record, dated November 18, 2014.

(a)  What are the disorders in the Veteran's left lower leg, to include the foot and ankle? 

(b)  Is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pes planus was not aggravated (i.e., permanently increased in severity) during service?  Please comment on whether the left foot pes planus itself increased in severity, and whether its increase in severity included the development of a left ankle problem.  

Please review the Veteran's lay assertions that he injured his ankle during service as the result of an injury related to his lowered arch.  See BVA hearing transcript, Virtual VA, dated November 5, 2014, pages 12-13.  Please also review the Veteran's September 1969 separation report of medical history in which he notes "foot trouble" and "lameness."  

(c)  If the answer to (b) is affirmative, is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the left lower leg disorder during service was NOT beyond the natural progress of the pre-service disability?  

In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder?  

Bilateral Hip Disorder.  The record indicates that the Veteran underwent bilateral hip replacement.  He asserts that his disability relates directly to service, and secondarily to his left foot and ankle disability.  He has submitted a November 2014 medical opinion from Dr. R.P. of St. Clair Orthopedics and Sports Medicine, P.C., attempting to provide a nexus between the ankle disability and service, and the hip disabilities and the ankle disability.  See VBMS, Medical Treatment Record, dated November 18, 2014.

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the bilateral hip disorder began in or is related to active service? 

(b)  If the answer to (a) is negative, and a left lower leg disability is found to be service connected, is it at least as likely as not (i.e., probability of 50 percent or greater) that the hip disability is proximately due to or the result of the left lower leg disorder?   

(c)  If the answer to (a) and (b) is negative, and a left lower leg disability is found to be service connected, is it at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral hip disability is aggravated (i.e., worsened beyond the natural progress) by the left lower leg disorder?   

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected left lower leg disorder.  

Hypertension.  The Veteran maintains that he developed hypertension directly during service as the result of exposure to herbicides.  He also maintains that he developed the disorder due to stress associated with psychiatric problems.    

(a)  Does the Veteran currently have hypertension?  

(b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that the hypertension began in or is related to active service? 

(c)  If the answer to (b) is negative, and the Veteran's anxiety disorder is found to be service connected, is it at least as likely as not (i.e., probability of 50 percent or greater) that the hypertension is proximately due to or the result of the anxiety disorder?   

(d)  If the answer to (b) and (c) are negative, and the Veteran's anxiety disorder is found to be service connected, is it at least as likely as not (i.e., probability of 50 percent or greater) that the hypertension is aggravated (i.e., worsened beyond the natural progress) by the anxiety disorder?   

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anxiety disorder.  

Skin Disorder.  The Veteran maintains that he developed a skin disorder due to exposure to herbicides while serving in Vietnam.       

(a)  What are the Veteran's cancerous and non-cancerous skin disorders, and what are the residuals of any skin cancer treatment he has received in the past (e.g., scars)? 

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a skin disorder began in or is related to active service to include his presumed exposure to herbicides while serving in Vietnam? 

Please note the September 1969 separation report of medical history in which the Veteran notes "tumor, growth, cyst, cancer."  Also note that the mere fact that a presumption is not established for a particular disorder is not evidence against a relationship and cannot serve as the sole basis for a negative opinion. 

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
7.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


